Citation Nr: 0948142	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  07-17 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased initial evaluation, in excess 
of 10 percent, for degenerative arthritis of the cervical 
spine.

2.  Entitlement to an increased initial evaluation, in excess 
of 10 percent, for degenerative arthritis of the lumbar 
spine.

3.  Entitlement to an increased initial evaluation, in excess 
of 10 percent, for left wrist Keinbock's disease with 
degenerative arthritis and osteonecrosis of the carpal bones.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1985 to 
November 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

Because less than the maximum available benefit for a 
schedular rating was awarded and because the increase was not 
granted effective from the initial date that service 
connection was awarded, the aforementioned issues are 
properly before the Board.  See Fenderson v. West, 12 Vet. 
App. 116 (1999); AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative arthritis of 
the cervical spine is manifested by forward flexion of 35 
degrees, extension limited to 22 degrees, right lateral 
flexion to 18 degrees, left lateral flexion to 20 degrees, 
right lateral rotation limited to 65 degrees, and left 
lateral rotation limited to 75 degrees, with a combined range 
of motion of 235 degrees.  X-ray evidence of arthritis is 
present.  The competent medical evidence does not show that 
the Veteran's service-connected degenerative arthritis of the 
cervical spine is manifested by forward flexion of the 
cervical spine greater than 15 degrees, but not greater than 
30 degrees; nor ankylosis of the spine and is not manifested 
by incapacitating episodes as defined by VA regulations; 
neurological deficit is not demonstrated.

2.  The Veteran's service-connected degenerative arthritis of 
the lumbar spine is manifested by forward flexion of 70 
degrees, extension limited to 18 degrees, right lateral 
flexion to 18 degrees, left lateral flexion to 12 degrees, 
right lateral rotation limited to 25 degrees, and left 
lateral rotation limited to 25 degrees, with a combined range 
of motion of 168 degrees.  X-ray evidence of arthritis is 
present.  The competent medical evidence does not show that 
the Veteran's service-connected degenerative arthritis of the 
lumbar spine is manifested by forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; nor ankylosis of the spine and is not 
manifested by incapacitating episodes as defined by VA 
regulations; neurological deficit is not demonstrated.

3.  The Veteran's service-connected left wrist Keinbock's 
disease with degenerative arthritis and osteonecrosis of the 
carpal bones is manifested by dorsiflexion of 0 to 45 
degrees, palmar flexion of 0 to 40 degrees, x-ray evidence of 
arthritis, and no additional limitation of motion due to 
pain.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 10 
percent for service-connected degenerative arthritis of the 
cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5235-
5243 (2009).

The criteria for an increased evaluation in excess of 10 
percent for service-connected degenerative arthritis of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5235-
5243 (2009).

The criteria for an increased evaluation in excess of 10 
percent for arthritis of left wrist have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5215 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The Board finds that with regard to the Veteran's claims the 
letters dated in December 2003 and July 2007 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this regard, these letters advised 
the Veteran what information and evidence was needed to 
substantiate the claim decided herein.  These letters also 
requested that the Veteran provide enough information for the 
RO to request records from any sources of information and 
evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The July 2007 letter provided this notice to the 
Veteran.  

The Board observes that the December 2003 letter was sent to 
the Veteran prior to the February 2004 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  VCAA notice in accordance with 
Dingess, however, was sent after the initial adjudication of 
the Veteran's claim.  Nevertheless, the Board finds this 
error nonprejudicial to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the July 2007 letter fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 
3.159(b) (2009), and Dingess, supra, and after the notice was 
provided the case was readjudicated and a December 2007 
supplemental statement of the case was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

The Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  The Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Once the Veteran disagrees with an initial determination, 
other provisions apply to the remainder of the adjudication 
process, particularly those pertaining to the duty to assist 
and issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. 
§§ 5103A, 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 
3.103(b)(1), 3.159(c), 19.29 (2009); Dingess, 19 Vet. App. at 
490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  

Based on the above analysis, the notice requirements for an 
initial rating claim have been met.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service medical records have 
been obtained and associated with the claims file, as have VA 
treatment records and private treatment records.  The Board 
notes that in July 2007 and September 2009, the Veteran was 
provided compensation and pension (C&P) examinations, at the 
request of the VA, in connection with his claim, the 
respective reports of which are also of record.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Initially, the Board notes that the July 2007 examination 
report failed to list a complete range of motion for the 
cervical spine, and as such the September 2009 examination 
was requested.  As noted below, the Board finds that the 
September 2009 VA examination obtained in this case is more 
than adequate, as it is predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  
The examiner considered all of the pertinent evidence of 
record and provided a complete rationale for any opinions 
stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4) (2009).

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's PTSD.  Also, in Fenderson, the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of 
assigning initial staged ratings for the Veteran's service- 
connected cervical and lumbar spine disorders as well as his 
left wrist disorder.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.  As will be further explained 
below, in making the determination to deny a rating in excess 
of 10 percent for each of the issues herein addressed, the 
Board notes that it took into account the Veteran's 
complaints of pain, and was cognizant of the provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  Although the Veteran has 
reported pain attributed to his cervical and lumbar back 
disorders and his left wrist disorder, this is already 
contemplated by the assigned evaluations currently in effect.  
As mentioned previously, pain is taken into account in the 
schedular ratings as it is generally present with these types 
of disabilities.

The Veteran's service-connected cervical and lumbar spine 
degeneration were initially each assigned 10 percent ratings 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  His 
service-connected left wrist disorder was initially assigned 
a 10 percent rating under Diagnostic Code 5003-5215.  The 
Veteran contends that his symptomology is worse than is 
contemplated under such initial ratings, and that higher 
ratings should, therefore, be assigned.

Degenerative Arthritis of the Cervical and Lumbar Spine

As relevant to the cervical spine, under the General Rating 
Formula for Diseases and Injuries of the Spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, unfavorable ankylosis of the 
entire spine warrants a 100 percent rating.  Unfavorable 
ankylosis of the entire cervical spine warrants a 40 percent 
rating.  Forward flexion of the cervical spine 15 degrees or 
less; or favorable ankylosis of the entire cervical spine 
warrants a 30 percent rating.  The combined range of motion 
of the cervical spine not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.  
Forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height warrants a 10 percent rating.

As relevant to the lumbar spine, under the General Rating 
Formula for Diseases and Injuries of the Spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, unfavorable ankylosis of the 
entire spine warrants a 100 percent rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent rating.  Forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent rating.  Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of height warrants a 10 percent rating.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  See Note (2): (See also Plate V.).  
Round each range of motion measurement to the nearest five 
degrees.  See Note (4).  Finally, evaluate disability of the 
thoracolumbar and cervical spine segments separately, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  See Note (6).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See Note (5).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  An 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months. An evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Finally, an evaluation of 
60 percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc 
Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 
2004).

With respect to the issue of degenerative arthritis of the 
cervical spine, as noted above, the Veteran was afforded C&P 
examinations in July 2007 and September 2009, both of which 
indicate that the Veteran exhibited additional limitation of 
motion due to pain, weakness, tenderness, and fatigue, 
however there was no additional pain on repetitive use of the 
cervical spine.  Initially, the Board notes that the July 
2007 examination report did not include range of motion 
numbers for left and right lateral rotation with respect to 
the cervical spine.  As such, the RO requested an additional 
examination be provided.  Upon examination at the July 2007 
examination it is noted that the Veteran had forward flexion 
of 35 degrees, extension of 30 degrees, right lateral flexion 
of 30 degrees and left lateral flexion of 20 degrees with 
pain beginning at 1 degree for each motion.  Upon examination 
at the September 2009 examination it is noted that the 
Veteran has forward flexion of 40 degrees, extension of 20 
degrees, right lateral flexion of 20 degrees, left lateral 
flexion of 20 degrees, right lateral rotation of 65 degrees, 
and left lateral rotation of 75 degrees. X-rays associated 
with the September 2009 examination report reveal minimal 
retrolisthesis of C4-C5 with mild discogenic disease at C4-
C6.  The July 2007 examiner diagnosed the Veteran with 
degenerative arthritis of the cervical spine.  The September 
2009 examiner diagnosed the Veteran with cervical muscle 
spasm and cervical degenerative disc disease at C4-6.  

In view of the foregoing, the Board finds that the competent 
medical evidence does not show that the service-connected 
degenerative arthritis of the cervical spine has a forward 
flexion greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees as required by the higher 
schedular rating of 20 percent.  The September 2009 C&P 
examination demonstrates that the Veteran's flexion was 40 
degrees.  The Board also notes that the evidence of record 
does not demonstrate any neurological deficiency that would 
allow for an increased evaluation.  The evidence of record 
indicates that the Veteran suffers no weakness or numbness of 
the upper extremities.  Consequently, the Veteran does not 
meet or nearly approximate the criteria for a rating in 
excess of 10 percent under the General Rating Formula for 
Diseases and Injuries of the Spine.

With respect to the issue of degenerative arthritis of the 
lumbar spine, as noted above, the Veteran was afforded C&P 
examinations in July 2007 and September 2009, both of which 
indicate that the Veteran exhibited additional limitation of 
motion due to pain, tenderness, and fatigue, however there 
was no additional pain on repetitive use of the lumbar spine.  
Upon examination in July 2007, it is noted that the Veteran 
has forward flexion of 70 degrees, extension of 20 degrees, 
right lateral flexion of 25 degrees, left lateral flexion of 
25 degrees, right lateral rotation of 30 degrees, and left 
lateral rotation of 30 degrees with pain beginning at 10 
degrees for each range except flexion where pain began at 40 
degrees.  Upon examination in September 2009 it is noted that 
the Veteran has forward flexion of 85 degrees, extension of 
18 degrees, right lateral flexion of 18 degrees and left 
lateral flexion of 12 degrees, right lateral rotation of 25 
degrees, and left lateral rotation of 25 degrees.  The 
Veteran notes that he has a constant dull pain of moderate 
severity in his lower back that occurs daily.  X-rays 
associated with the September 2009 examination report reveal 
mild degenerative joint disease of the lower thoracic and 
upper lumbar spine.  The July 2007 examiner diagnosed the 
Veteran with degenerative arthritis of the lumbar spine.  The 
September 2009 examiner diagnosed the Veteran with lumbar 
degenerative disc disease.

In view of the foregoing, the Board finds that the competent 
medical evidence does not show that the service-connected 
degenerative arthritis of the lumbar spine is manifested by 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees as required by the higher schedular rating of 20 
percent.  The September 2009 C&P examination demonstrates 
that the Veteran's flexion was 85 degrees.  The Board also 
notes that the evidence of record does not demonstrate any 
neurological deficiency that would allow for an increased 
evaluation.  The evidence of record indicates that the 
Veteran suffers no weakness or numbness of the lower 
extremities.  Consequently, the Veteran does not meet or 
nearly approximate the criteria for a rating in excess of 10 
percent under the General Rating Formula for Diseases and 
Injuries of the Spine.

In addition, there is no competent medical evidence of record 
which reflects that the Veteran has ankylosis of the spine, 
at any time during the appeal period, which would warrant a 
higher disability evaluation.  The aforementioned range of 
motion findings confirm that neither the cervical nor the 
thoracolumbar spine is fixed in neutral position, nor flexion 
or extension.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (5).

With respect to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, the Board 
acknowledges that the Veteran has reported, as noted in the 
August 2005 private examination that he has had 
incapacitating episodes in the past, but no more than 2 times 
a year lasting 3-4 days each.  However, the Board notes that 
there appears to be no affect on his ability to work other 
than pain and stiffness as it was noted that these episodes 
did not result in any time lost from work.  Additionally, the 
Board notes that there is no mention of any incapacitating 
episodes on either the July 2007 or the September 2009 VA 
examinations.  Further, there is no evidence of record that 
bed rest was prescribed by a physician at any time.  
Consequently, the Board finds that this Formula is not for 
consideration in the instant case with respect to either the 
cervical or the lumbar spine disorders.

Left Wrist Disorder

As noted above, the Veteran's left wrist disorder was 
initially assigned a 10 percent rating under 38 C.F.R. § 
4.71a, Diagnostic Code 5003-5215.  Diagnostic Code 5003 
refers to degenerative arthritis while the more specific 
Diagnostic Code 5215 refers to limitation of wrist motion.

Under Diagnostic Codes 5003, degenerative arthritis, 
substantiated by X-ray findings is to be rated as follows.  
Arthritis will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint(s) involved.  When, however, the limitation of motion 
of the specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  With X-
ray evidence of involvement of 2 or more major joints, with 
occasional incapacitating episodes, a 20 percent rating will 
be assigned.  With X-ray evidence of involvement of 2 or more 
major joints, a 10 percent rating will be assigned.  The 20 
percent and 10 percent ratings based on X-ray findings will 
not be combined with ratings based on limitation of motion.  
Diagnostic Code 5003, Note (1).

Diagnostic Codes 5214 and 5215 apply to limitation of motion 
of the wrist.  Under Diagnostic Code 5215, a maximum 
allowable evaluation of 10 percent is warranted when the 
evidence demonstrates dorsiflexion less than 15 degrees or 
palmar flexion limited in line with forearm.  Diagnostic Code 
5214 is applicable when there is evidence of ankylosis of the 
wrist; there is none present in this instance and DC 5214 
therefore does not apply.  Finally, the Board notes that 
normal dorsiflexion of the wrist is from zero to 70 degrees, 
and normal palmar flexion is from zero to 80 degrees. Normal 
ulnar deviation of the wrist is from zero to 45 degrees, and 
normal radial deviation is from zero to 20 degrees.

At the July 2007 VA examination, physical examination 
demonstrated left dorsiflexion limited to 45 degrees, left 
palmar flexion limited to 40 degrees,  left radial deviation 
limited to 15 degrees, and ulnar deviation limited to 45 
degrees with painful motion starting at 1 degree for each 
range of motion.  At the September 2009 VA examination, 
physical examination demonstrated left dorsiflexion limited 
to 70 degrees, left palmar flexion limited to 45 degrees,  
left radial deviation limited to 20 degrees, and ulnar 
deviation limited to 25 degrees.  Both the July 2007 and 
September 2009 examiners diagnosed the Veteran with 
Keinbock's disease with degenerative arthritis and 
osteonecrosis of the left wrist.  

As noted above, a compensable rating under DC 5215 requires 
dorsiflexion to be limited to less than 15 degrees and palmar 
flexion to be limited to in line with the forearm.  Thus, a 
compensable rating is not warranted under Diagnostic Code 
5215.

However, as noted above, Diagnostic Code 5003 provides that 
when the limitation of motion of the specific joint involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003; Lichtenfels, 1 Vet. App. at 488.

X-rays associated with the September 2009 examination 
revealed Keinbock's disease with moderate sclerosis and mild 
collapse of the lunate minimal degenerative joint disease in 
the scaphoid-trapezium-trapezoid and first CMP joint.  Thus, 
the objective findings support the current 10 percent 
disability rating assigned by the RO for the left wrist under 
Diagnostic Code 5003.  As noted above, with the findings of 
arthritis and some limitation of motion, functional loss must 
be considered.  However, because the Veteran is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider 38 C.F.R. § 4.40 and 4.45.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

The Board, therefore, finds that entitlement to an evaluation 
in excess of 10 percent for the Veteran's orthopedic 
manifestations of his left wrist disability has not been 
established.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the Veteran's service-connected 
disabilities because the competent evidence fails to reveal 
any additional functional impairment associated with such 
disabilities to warrant consideration of alternate rating 
codes.

The Board must consider the entire evidence of record when 
analyzing the criteria laid out in the ratings schedule.  
However, while the Board notes that the Veteran is competent 
to provide evidence regarding symptomatology, he is not 
competent to provide an opinion regarding the severity of his 
symptomatology.  Such evidence must come from a medical 
professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (confirming that, 
'in some cases, lay evidence will be competent and credible 
evidence of etiology').

The evidence does not show that symptomatology associated 
with the Veteran's spine and wrist disabilities more nearly 
approximates the schedular criteria associated with a higher 
rating at any time during the entire appeal period.  
Therefore, a staged rating is unwarranted and the Board finds 
that a 10 percent rating is appropriate for the entire appeal 
period for each issue.

Finally, in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the 
Court held that the determination of whether a Veteran is 
entitled to an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is a three-step inquiry, beginning with a 
threshold finding that the evidence before VA "presents such 
an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate."  In other words, the Board must compare the 
level of severity and symptomatology of the Veteran's 
disability with the established criteria found in the rating 
schedule for that disability; if the criteria reasonably 
describe the Veteran's disability level and symptomatology, 
then the Veteran's disability picture is contemplated by the 
rating schedule.  Id.

However, the Board notes that there is no evidence of record 
that the Veteran's disabilities warrant a rating higher than 
10 percent each on an extraschedular basis.  38 C.F.R. § 
3.321(b) (2009).  Any limits on the Veteran's employability 
due to his disabilities have been contemplated in the above 
stated ratings under Diagnostic Codes 5242 and 5003-5215.  
The evidence also does not reflect that the Veteran's 
disabilities have necessitated any frequent periods of 
hospitalization or caused marked interference with 
employment.  The Board acknowledges that the Veteran's 
disabilities have significantly affected his dexterity and 
ability to lift and carry heavy objects as well as increased 
his overall absenteeism.  The Veteran noted that he had 
missed two weeks in the last year as a result of his neck and 
back disabilities, but that with regard to the wrist 
disability the Veteran has been assigned different duties to 
compensate.  Thus, the record does not show an exceptional or 
unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this 
case, the Board is not required to refer this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2008) for consideration of the assignment of an 
extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the Veteran being 
assigned a rating in excess of 10 percent for the issues of 
degenerative arthritis of the cervical and lumbar spine, as 
well as the issue of left wrist Keinbock's disease with 
degenerative arthritis and osteonecrosis of the carpal bones.  
As the preponderance of the evidence is against the Veteran's 
claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Consequently, the benefit sought on appeal with respect to 
these claims must be denied.


ORDER

Entitlement to an increased initial evaluation, in excess of 
10 percent, for degenerative arthritis of the cervical spine 
is denied.

Entitlement to an increased initial evaluation, in excess of 
10 percent, for degenerative arthritis of the lumbar spine is 
denied.

Entitlement to an increased initial evaluation, in excess of 
10 percent, for left wrist Keinbock's disease with 
degenerative arthritis and osteonecrosis of the carpal bones 
is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


